Appeal by defendant from a judgment of the Supreme Court, Queens County (Di Tucci, J.), rendered March 12, 1984, convicting him of attempted burglary in the second degree, upon a jury verdict, and imposing *665sentence. The appeal brings up for review the denial, after a hearing (Leahy, J.), of defendant’s motion to suppress certain evidence.
Judgment affirmed.
The record discloses that the statements made by defendant while in custody after his arrest were spontaneous and were not made in response to any police interrogation. The record establishes that the police did not question defendant about the attempted burglary or engage in any conduct reasonably likely to elicit an incriminating response from him (see, Rhode Is. v Innis, 446 US 291; People v Ferro, 63 NY2d 316, cert denied — US —, 105 S Ct 2700; People v Bryant, 59 NY2d 786). Defendant’s statements were therefore admissible. We have reviewed defendant’s remaining contentions and find that they are without merit. Mollen, P. J., Mangano, Lawrence and Hooper, JJ., concur.